CASTILLO, Judge (specially concurring). {47} I concur in the affirmance of the dismissal of Plaintiffs’ claim for NIED, and I concur in the reversal of the dismissal of Plaintiffs’ claim for IIED. However, I cannot concur in the portion of Judge Alarid’s opinion that disavows Moreno. The resolution of this case does not turn on the applicability of the fireman’s rule as enunciated in Moreno; therefore, there is no reason to reach this issue because it has no effect on the outcome of the case. See Prieskorn v. Maloof, 1999-NMCA-132, ¶¶ 17-18, 128 N.M. 226, 991 P.2d 511 (stating that the court need not reach additional issues that would not have an impact on the outcome of the case, even if decided in favor of the appellant). {48} Moreno created an exception regarding the element of duty of care. See 102 N.M. at 377-78, 695 P.2d at 1326-27. Duty is one of the elements to be proved in a negligence action. See UJI 13-1601 NMRA. Here, Plaintiffs limit their appeal to the dismissal of two claims: NIED and IIED. J. Alarid’s Op. ¶ 19. As explained by Judge Alarid in paragraph 21, NIED is an extremely narrow tort, and there is no recovery, unless the witness-plaintiff has a close marital or family relationship with the third-person victim. Fernandez, 1998-NMSC-039, ¶ 6, 126 N.M. 263, 968 P.2d 774. Plaintiffs’ complaint was deficient because it failed to include allegations regarding the necessary relationship and therefore failed to state a claim for NIED. See J. Alarid’s Op. ¶21. Once this Court affirmed the trial court on this ground, there was no need to continue the analysis to determine whether Moreno would have the same effect. {49} Nor is the Moreno analysis necessary for resolution of the IIED claim. Moreno is premised on the creation of an exception regarding the element of duty of care. See 102 N.M. at 377-78, 695 P.2d at 1326-27. IIED is an intentional tort, and proof of a duty is not an element. See UJI 13-1628. Accordingly, a claim for IIED will lie, regardless of the duty element; thus, Moreno is not applicable. See Moreno, 102 N.M. at 377-78, 695 P.2d at 1326-27 (holding that conduct inflicted “willfully or wantonly” is not protected by the fireman’s rule).